Citation Nr: 0606871	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-30 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to service-connected bilateral knee 
disabilities.  

2.  Entitlement to an increased rating for service-connected 
left knee hemiarthroplasty, currently evaluated as 60 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1974 to May 1974. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of December 2004 to satisfy a 
request for a videoconference hearing before a Veterans Law 
Judge.  This matter was originally on appeal from July 2001, 
August 2001, and January 2004 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fargo, North Dakota.

VA treatment records (dated from January to July 2003) and 
the November 2003 VA examination report were associated with 
the claims file after the issuance of the July 2003 Decision 
Review Officer Decision on the issue of an increased 
evaluation for the left knee disability.  VA treatment 
records dated from February 2002 to July 2003 were associated 
with the claims file after the issuance of the May 2002 
Statement of the Case (SOC) on the issue of entitlement to 
service connection for a low back disorder.  A review 
discloses that the additional evidence is either cumulative 
or not relevant to the referenced issues.  38 C.F.R. § 
19.37(a) (2005).






FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is competent medical evidence of record that shows 
that the veteran's currently diagnosed lumbar disc disease is 
not related to his service-connected bilateral knee 
disabilities; the medical evidence of record does not show 
the presence of a low back disorder during service, and there 
is no competent medical evidence of record that links the 
veteran's currently diagnosed lumbar disc disease to an 
incident of his service.

3.  The veteran is in receipt of the maximum schedular rating 
provided under applicable diagnostic criteria for his 
service-connected left knee disability, and the medical 
evidence of record shows that the left knee disability does 
not by itself cause marked interference with employment 
beyond that already contemplated in the assigned evaluation, 
nor does the evidence show that the left knee disability has 
necessitated frequent periods of hospitalization since the 
veteran's last knee surgery.

4.  The veteran meets the percentage criteria for a total 
disability rating based on individual unemployability due to 
service-connected knee disabilities; and, in the judgment of 
the Board, the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected knee disabilities.


CONCLUSIONS OF LAW

1.  A low back disorder is not proximately due to or the 
result of the service-connected bilateral knee disabilities; 
or was not otherwise incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2005).

2.  The schedular and extraschedular criteria for an 
increased rating in excess of 60 percent for service-
connected left knee hemiarthroplasty have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5055 (2005).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.341(a), 4.1, 
4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The new statute revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.  In light of the full grant of benefits 
sought on appeal in this decision with respect to the issue 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), it is clear that no further notification 
under the VCAA is necessary and no further assistance on VA's 
part is necessary to develop facts pertinent to this claim.  

As for the back claim, the Board finds that VA's enhanced 
duty to notify under the VCAA has been met.  In this regard, 
the Board notes that in correspondence dated in March 2001, 
the RO advised the veteran of the VCAA, VA's duties there 
under, and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  
Furthermore, the March 2001 VCAA notice advised the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The RO informed the 
veteran that to support his claim, VA needed current medical 
evidence that showed that he had the claimed disorder and 
that VA would schedule him for a VA examination to determine 
if the low back disorder was secondary to his service-
connected bilateral knee disorders.  

The Board acknowledges that the March 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claim-that is, evidence of the type that 
should be considered by VA in assessing his claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

As for the left knee claim, no such notice as detailed above 
was provided to the veteran.  Nevertheless, the Board finds 
that the veteran is not prejudiced by this inaction as he is 
currently in receipt of the maximum schedular rating provided 
under applicable diagnostic criteria and as directed by the 
veteran in the instant claim for an increased rating, the RO 
afforded the veteran a Compensation and Pension examination 
(and several more) to assess the current severity of his 
knee-which is the evidence necessary to substantiate his 
claim.  The veteran is knowledgeable of what the evidence 
must show to establish entitlement to an increased rating and 
the delegation of responsibility between VA and the veteran 
in procuring that evidence.  Indeed, in the veteran's exam 
request he referenced VA's duty to assist him and supported 
his request with applicable case law.  For these reasons, the 
Board finds that a remand to correct the procedural defect is 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (providing that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant). 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2001 
rating decision, August 2001 rating decision, March 2002 SOC, 
May 2002 SOC, July 2002 Supplemental Statement of the Case 
(SSOC), July 2002 rating decision, October 2002 rating 
decision, July 2003 rating decision, January 2004 rating 
decision, and June 2004 SOC, which included a discussion of 
the facts of the back and left knee claims, notification of 
the bases of the decisions, and a summary of the evidence 
used to reach the decisions.  The SOC and SSOCs provided the 
veteran with notice of all the laws and regulations pertinent 
to his claims, including the law and implementing regulations 
of the VCAA.  The Board concludes that there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records.  The RO afforded the veteran 
VA examinations in May 2001, August 2001, February 2002, June 
2002, and November 2003, and obtained a medical opinion on 
the etiology of the veteran's low back disorder.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that the AMC complied with the 
Board's December 2004 Remand (Stegall v. West, 11 Vet. App. 
268, 271 (1998)), and that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.     


II.        Service Connection for a Low Back Disorder 
Secondary to Bilateral Knee 
            Disabilities  

The veteran contends that he has a low back disorder because 
of an altered gait attributable to his service-connected 
bilateral knee disabilities.   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

In a May 2001 VA examination report, the examiner provided a 
diagnosis of lumbar disc disease (based in part on results 
from a magnetic resonance imaging (MRI) of the lumbosacral 
spine conducted in March 2000) and complaints of chronic low 
back pain since 1974.  The examiner reported that based on a 
review of the veteran's claims file, the history the veteran 
provided at the examination, and the examination of the 
veteran, it was less than likely that the low back disorder 
was secondary to the service-connected bilateral knee 
disorders.

Thus, according to the May 2001 VA examiner, the veteran's 
low back disorder is not etiologically related to his 
service-connected bilateral knee disabilities.  There is no 
competent medical opinion to the contrary.  At the November 
2005 videoconference hearing, the veteran initially denied 
that any physician, including VA physician Dr. R.C., ever 
told him that his back problems were caused by a gait 
disturbance due to his knees, but when questioned again, he 
responded that Dr. R.C. informed him in 1998 or 1999, or 
earlier, that when he placed more weight on his right knee, 
on account of his left knee, it caused "friction" across 
his back.  The medical evidence of record, including Dr. 
R.C.'s November 1999 evaluation of the veteran for complaints 
of low back pain, however, is devoid of any medical opinion 
linking the veteran's low back disorder to his knee 
disabilities.  

Although the veteran contends that his low back disorder is 
secondary to his knee disabilities, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the Board 
finds the May 2001 VA examiner's unfavorable opinion 
dispositive on the question of medical causation.  
Accordingly, service connection for a low back disorder as 
secondary to service-connected bilateral knee disabilities is 
not established.  

The Board further finds that service connection for a low 
back disorder may also not be established on a direct basis.  
The veteran reported to the May 2001 VA examiner that he 
began to experience low back pain after an injury in basic 
training that service physicians called a "minor sprain," 
and he maintained that he had had problems with his lower 
back since 1974.  Service medical records do reflect that the 
veteran was seen in April 1974 for multiple complaints that 
included "back pain," but no relevant findings were 
reported and no clinical impression was provided.  No further 
complaints of back pain are documented in service which 
suggests that any complaint of back pain at that time was 
acute and transitory in nature and resolved with no residual 
disability.  Indeed, after service, VA treatment records 
dated years later, from August 1983 to December 1983, only 
show that the veteran complained of low back pain with a 
history of a back injury on September 24, 1982 for which he 
reportedly filed a workman's compensation claim.  X-rays of 
the lumbosacral spine at that time were reported as normal.  
Thus, the medical evidence of record does not show the 
presence of a low back disorder during the veteran's service, 
and there is no competent medical evidence of record that 
links his currently diagnosed lumbar disc disease to an 
incident of his service.  For these reasons, service 
connection is not warranted on a direct basis for a low back 
disorder.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


III.       Increased Rating for Left Knee Hemiarthroplasty

The veteran filed the instant claim for an increased rating 
for his service-connected left knee disability in June 2001, 
having established service connection for this disability in 
September 1974.  He is currently assigned a 100 percent 
rating under Diagnostic Code 5055 (knee replacement 
(prosthesis)) from July 1, 2000, a 60 percent rating under 
Diagnostic Code 5055 from July 1, 2001, a 100 percent rating 
(38 C.F.R. § 4.30) from September 10, 2002, a 100 percent 
rating under Diagnostic Code 5055 from November 1, 2002, and 
a 60 percent rating under Diagnostic Code 5055 from November 
1, 2003.  The 60 percent rating remains in effect. 

The veteran is currently in receipt of the maximum schedular 
rating available under Diagnostic Code 5055 for chronic 
residuals consisting of severe painful motion or weakness in 
the left extremity following prosthetic replacement of the 
left knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2005).  No other potentially applicable diagnostic code 
assigns a rating in excess of 60 percent.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2005).  

As for whether the veteran is entitled to an extraschedular 
rating, the Board notes that the evidence of record shows 
that the veteran's service-connected left knee disability 
does not by itself cause marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), as is evident by the Board's decision in Part IV 
.  Nor does the evidence show that the veteran's left knee 
disability has necessitated frequent periods of 
hospitalization since his last surgery in September 2002, 
such that application of the regular schedular standards is 
rendered impracticable.  Furthermore, the report on the first 
VA examination conducted in November 2003 after the veteran's 
last knee surgery noted the veteran's usual complaints of 
left knee pain and the physical examination revealed his 
usual limitations of pain on use, fatigability, tenderness, 
and some loss of range of motion-not unlike prior VA 
examinations.  Thus, there is no evidentiary basis in the 
record for a higher rating on an extraschedular basis where 
the record fails to show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


IV.       Entitlement to TDIU

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  It is 
also the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b) (2005).  In determining whether a veteran 
is entitled to a TDIU, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2005); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

The veteran has a combined evaluation of 70 percent for the 
following service-connected disabilities:  left knee 
hemiarthroplasty rated as 60 percent disabling and right 
anterior knee pain syndrome rated as 10 percent disabling.  
Thus, the veteran meets the percentage criteria for a TDIU.  
38 C.F.R. § 4.16(a) (2005).  

According to sworn testimony the veteran provided in November 
2005, he last worked in 1999 doing "seasonal work hauling 
potatoes."  

In a VA treatment record dated in October 2001, Dr. J.J. 
reported that concerning the veteran's employment status with 
respect to his left knee, he believed that the veteran should 
be able to do modified activity.  Dr. J.J. indicated that the 
veteran should not engage in any heavy lifting, pushing, or 
pulling, or an occupation where he had to jump down and land 
on his leg; but otherwise, Dr. J.J. believed that the 
veteran's left knee disability did not prevent him from 
driving a truck, working at a store, or performing any type 
of desk work.  

According to the veteran's testimony, the type of employment 
he had during his lifetime involved truck driving, on and 
off, and painting houses in the summer.  He reported that he 
could not obtain a commercial drivers license because of his 
"diabetes and stuff."  (According to earlier statements of 
record, he lost his commercial driver's license due to his 
diabetes.)  He responded in the affirmative when asked 
whether standing increased his discomfort.  He maintained 
that he was currently unable to climb a ladder because of his 
knee and because "[he was] unstable."  He denied that he 
had ever obtained any sedentary employment.  

In an undated statement presumably written after December 6, 
1999, W.D., counseling psychologist, summarized VA Vocational 
Rehabilitation efforts to rehabilitate the veteran to return 
to suitable employment and the decision to discontinue 
further services.  W.D. concluded that after many years of VA 
vocational rehabilitation services, the veteran was not 
feasible for further vocational rehabilitation services for 
return to employment.  W.D. maintained that the veteran's 
combined disabilities of diabetes, chronic knee disorder, low 
back disorder, hearing loss, swelling of hands, learning 
disability, and age of 51, precluded successful vocational 
rehabilitation.  W.D. added that he advised the veteran to 
file for disability benefits through the Social Security 
Administration.

The Board finds that Dr. J.J.'s October 2001 comments as well 
as other medical evidence of record essentially indicate that 
the veteran's knees preclude him from engaging in any labor 
intensive work (which tends to rule out the veteran's 
employment as a painter), so only some type of sedentary 
employment may be pursued.  The veteran is reportedly 
precluded from employment as a truck driver due to a 
nonservice-connected disability, which narrows the universe 
of prospective jobs.  VA has declared the veteran infeasible 
for further vocational rehabilitation services for return to 
employment in part due to his "chronic knee disorder" and 
learning disability.  Therefore, given all of the foregoing, 
in the judgment of the Board, the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected knee disabilities. 


ORDER

Service connection for a low back disorder, including as 
secondary to service connected bilateral knee disabilities is 
denied.

An increased rating in excess of 60 percent for service-
connected left knee hemiarthroplasty is denied. 

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


